—Order unanimously affirmed with costs. Memorandum: Supreme Court properly granted part of plaintiff’s motion to compel disclosure. Because plaintiff must prove malice, he is entitled to disclosure of evidence of defendants’ knowledge and motivation at the time the alleged defamatory statements were made (see, Mansour v Abrams, 144 AD2d 905; see generally, Freeman v Johnston, 84 NY2d 52; Liberman v Gelstein, 80 NY2d 429). The court also properly denied defendants’ cross motion for summary judgment (see, CPLR 3212 [f]; Blue Bird Coach Lines v 107 Delaware Ave., 125 AD2d 971; see also, Mansour v Abrams, supra). (Appeal from Order of Supreme Court, Chautauqua County, Gerace, J.—Discovery.) Present—Green, J. P., Pine, Callahan and Davis, JJ.